Citation Nr: 0205945	
Decision Date: 06/06/02    Archive Date: 06/13/02

DOCKET NO.  96-30 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Thomas P. DeBerry, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
November 1972.

The instant appeal as to the PTSD claim arose from an October 
1994 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO), in Atlanta, Georgia. 

This case was previously before the Board of Veterans' 
Appeals (Board) in January 1998 and was remanded for further 
development.  It was again before the Board in June 2000, and 
the claim was denied.  The veteran appealed that 
determination to the United States Court of Appeals for 
Veterans Claims (hereinafter, "Court").  Thereafter, the 
Veterans Claims Assistance Act of 2000, infra, was enacted, 
and the Board's June 2000 decision was vacated and remanded 
for consideration of the veteran's claim in the context of 
the new law.

On April 17, 2002, the Board, in the absence of a showing of 
good cause, denied the veteran's representative's motion to 
for additional time to file evidence because an extra 90 days 
had already been afforded.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran has no awards or decorations denoting 
engagement in combat with the enemy or direct combat 
participation and no other supportive evidence reflects that 
the veteran engaged in combat with the enemy.

3.  The record does not demonstrate that the veteran engaged 
in combat with the enemy.

4.  The medical evidence does not show a link between a 
diagnosis of PTSD and a verified stressor.


CONCLUSION OF LAW

The veteran does not have PTSD as a result of military 
service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(f) (2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim for service 
connection for PTSD.  In particular, the veteran maintains 
that he was exposed to stressful incidents during service in 
Vietnam, and that these incidents (including combat) led to 
his development of PTSD.

As noted above, the Veterans Claims Assistance Act of 2000 
was recently enacted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001) (VCAA).  This new legislation provides 
among other things for notice and assistance to claimants 
under certain circumstances.  See also new regulations at 66 
Fed. Reg. 45630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159), promulgated pursuant to the enabling 
statute.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

The Board finds that the veteran was provided ample and 
adequate notice as to the evidence needed to substantiate his 
claim in the various rating decisions, statements and 
supplemental statements of the case and other development 
letters over the years.  With respect to the claim for 
service connection, although the veteran was informed of the 
evidence needed to establish a "well-grounded" claim, which 
is no longer a valid basis for service connection, see VCAA, 
supra, the basic elements for establishing service 
connection, irrespective of the "well-grounded" doctrine, 
have remained unchanged.  

The RO has made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file, 
and there are multiple VA examinations and numerous private 
medical records in the file.  The veteran has been offered an 
opportunity to submit additional evidence in support of his 
claim.  

The argument has been recently advanced to the effect that 
the RO failed to comply with the Board's Remand instructions 
issued in a January 1998 Remand and that additional stressor 
development should have been undertaken.  However, the Board 
observes that the veteran expressly instructed that the claim 
be returned to the Board.  Moreover, for reasons more fully 
set forth below, the Board is of the opinion that additional 
development along the lines requested would be unproductive.

The record reflects that a letter was issued on March 21, 
1994, which according to a rating decision issued in January 
1995, requested detailed information from the veteran as to 
his claimed stressors.  In February 1995, the veteran 
provided merely a general list of his claimed stressors.  In 
August 1998, the Center for Research of Unit Records (CRUR) 
reported that "[t]he information provided [was] not 
sufficient enough to conduct detailed research."  The CRUR 
did not verify any of the veteran's claimed stressors.  
Although an alternate site was suggested that might have 
records of the units with which the veteran had service, upon 
close inspection of the alleged stressors, the Board is of 
the same opinion as CRUR, i.e. that the claimed stressors 
lack specificity as to dates, names of casualties, and are so 
general as to provide no verifiable stressful event or 
instance.  Accordingly, the Board concludes that additional 
development on the basis of existing information would be 
unproductive.  

It bears additional emphasis that in September 1998 the 
veteran was again provided with a PTSD development letter, 
which detailed the necessity of providing specific 
information and circumstances surrounding then claimed 
stressful events, but the claims file contains no response 
received as to that inquiry.  Thus, the Board considers the 
objectives of the remand to have been completely satisfied to 
the extent possible.  Stegall v. West, 11 Vet. App. 268 
(1998). 

Upon review, the Board is satisfied that all relevant facts 
have been properly and sufficiently developed.  Several VA 
examinations, including an examination performed by a board 
of two VA psychiatrists, have been performed in connection 
with the claim for benefits.  In addition, VA and private 
treatment records and written statements by private 
physicians and psychologists have been associated with the 
claims folder.  

Although there is some question as to the validity of the 
PTSD diagnosis in this case, the Board assumes for the sake 
of argument, but without deciding, that the diagnosis of PTSD 
is bona fide.  Accordingly any additional medical evidence 
would be cumulative or redundant. 

In short, the Board concludes that the duty to assist has 
been satisfied, as well as the duty to notify the veteran of 
the evidence needed to substantiate his claim, and the Board 
will proceed with appellate disposition on the merits. 

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

In particular, as relates to a claim for PTSD, prior to March 
7, 1997, governing regulations provided that service 
connection for PTSD required medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  If the claimed stressor was related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

However, on June 18, 1999 and retroactive to March 7, 1997, 
that regulation was amended to read as follows: Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter, a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
consistent with the circumstances, conditions, and hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  If the evidence establishes that the veteran was a 
prisoner-of-war under the provisions of Sec. 3.1(y) of this 
part and the claimed stressor is related to that prisoner-of-
war experience, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions and 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 U.S.C.A. § 1154(b) (West 1991); 38 
C.F.R. § 3.304(f) (effective March 7, 1997).

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.

As to the stressor element under §3.304(f), the evidence 
necessary to establish the occurrence of a recognizable 
stressor during service varies depending on whether or not 
the veteran was "engaged in combat with the enemy."  West v. 
Brown, 7 Vet. App. 70, 76 (1994).  The Board is required to 
"make specific findings of fact as to whether or not the 
veteran was engaged in combat with the enemy and, if so, 
whether the claimed stressor is related to such combat."  See 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1996).  If the claimed 
stressor is not combat related, "the veteran's lay testimony 
regarding [an] in-service stressors is insufficient, standing 
alone, to establish service connection and must be 
corroborated by "credible evidence," Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).

"[E]ngaged in combat with the enemy" requires that the 
veteran have personally taken part in a fight or encounter 
with a military foe or hostile unit of instrumentality.  The 
phrase would not apply to veterans who served in a general 
"combat area" or "combat zone" but did not themselves 
engage in combat with the enemy.  The issue must be resolved 
on a case-by-case basis, assessing the credibility, probative 
value, and relative weight of each relevant item of evidence.  
VAOPGCPREC 12-99 (Oct. 18, 1999).

The veteran's military records indicate that his military 
occupational specialty was equipment storage specialist and 
that he served in Vietnam from November 1971 to November 
1972.  In February 1995 written statements, he indicated that 
he was stationed at Phu Bi from November 1971 to April 1972, 
at Ben Wa from April 1972 to July 1972, and in Saigon from 
July 1972 to September 1972.  He reported he was in the 509th 
Company, 8th RRFS (Radio Research Field Site) Regiment, and 
also in the 175th Company, "1st Cal."  He reported that his 
compound came under mortar and rocket fire in Phu Bi and Ben 
Wa.

During his September 1995 personal hearing the veteran 
reported that he took "some sniper fire" when he was "on a 
convoy".  He also stated that he saw "someone" get shot in 
the head; however, no close friends of his were killed or 
shot.  He also reported that he saw a pile of dead Vietnamese 
that were being put into caskets, although he never worked 
with graves registration or had to carry dead bodies.

Relevant portions of the veteran's personnel file were 
obtained by the RO from the National Personnel Record Center 
(NPRC).  These show that his combat history consisted solely 
of the "15th Campaign".  However, the records also 
demonstrate that his assigned duty station was the 
Headquarters and the Headquarters and Service Company (H & S 
Co.) of his command rather than to a field unit.

The Board has reviewed the veteran's service medical records.  
These records do not show any combat-related complaints, 
treatment, or diagnosis, or psychiatric complaint, treatment, 
or diagnosis.  As noted above, the CRUR response from August 
1998 concluded that the information provided by the veteran 
and the service records was insufficient to conduct detailed 
research.  Further attempts to obtain more detailed stressor 
information was unsuccessful.  

It is well-settled that "[t]he duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991); see Gregory v. Brown, 8 Vet. App. 563, 571 (1996); 
Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Hayes v. 
Brown, 5 Vet. App. 60, 68 (1993).

Evidence to support a claim that a veteran engaged in combat 
may include the veteran's own statements and an "almost 
unlimited" variety of other types of evidence.  However, VA 
is not required to accept the veteran's assertion that he 
engaged in combat.  Gaines v. West, 11 Vet. App. 353 (1998).  
Neither is VA required to accept statements or testimony 
which is inherently incredible.  See Samuels v. West, 11 Vet. 
App. 433 (1998).  The evidence in this case does not include 
any lay statements from other servicemen corroborating the 
veteran's account of his claimed stressors.

VA would ordinarily be justified in concluding that certain 
military citations constitute sufficient evidence, in the 
absence of evidence to the contrary, that a particular 
veteran engaged in combat.  However, the records do not 
document receipt of such decorations and awards indicative of 
combat, and, accordingly, that weighs against the claim in 
this instance.  Moreover, the veteran is reported to have 
served as an equipment storage specialist assigned to 
headquarters company rather than as an infantryman, which, 
suggests that, while he was in a combat area, it is likely 
that he was removed from combat and, therefore, that he did 
not personally engage in combat with the enemy.  The records 
and absence of records clearly contradict the veteran's 
accounts.  Accordingly, the Board considers that the 
preponderance of the evidence is against the veteran having 
served in combat. 

The Board additionally notes that the diagnosis of PTSD from 
the clinical records is somewhat equivocal (clear and 
unequivocal eliminated).  Some examiners generally accepted 
the veteran's self reported history; whereas, the more recent 
clinical findings prepared by a team psychiatrists do not 
support PTSD as a valid diagnosis.  Assuming, without 
conceding, that the diagnosis of PTSD is nevertheless 
adequate, there is a need to corroborate the claimed 
stressors.  A stressor involves exposure to a traumatic event 
in which the person experienced, witnessed, or was confronted 
with an event or events that involved actual or threatened 
death or serious injury, or a threat to the physical 
integrity of self or others and the person's response 
involved intense fear, helplessness, or horror.  See Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

The sufficiency of a stressor is a medical determination and 
is presumed by a medical diagnosis of PTSD.  Cohen.  It bears 
emphasis, however, that the occurrence of a stressor is an 
adjudicatory determination.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart Medal, Combat Infantryman Badge, or similar 
combat citation will be accepted, in the absence of evidence 
to the contrary, as conclusive evidence of the claimed in-
service stressor.  "Credible supporting evidence" is 
necessary such stressors and may be obtained from service 
records or other sources.  Moreau, supra.  However, the Court 
has held that the regulatory requirement for "credible 
supporting evidence" means that "the appellant's testimony, 
by itself, cannot, as a matter of law, establish the 
occurrence of a noncombat stressor."  Dizoglio v. Brown, 9 
Vet. App. 163 (1996).

The RO sought to obtain verifiable evidence of the alleged 
incidents.  Based on the lay statements of record and the 
responses from official agencies, it is concluded that no 
incident reports capable of verification of the claimed 
stressors were filed. 

In this case, the source evidence of the stressors derives 
from the veteran alone and has not been verified.  
Accordingly, it is concluded that, even if the veteran 
carried diagnoses that unequivocally include PTSD, such 
diagnosis would be based on a stressor, which has been 
defined by the Court as inadequate as a matter of law to 
constitute "credible supporting evidence."  Hence, it would 
not be profitable to obtain additional medical evidence, in 
view of the absence of a confirmed stressor. 

The preponderance of the evidence is against the veteran's 
claim.  As such, there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
veteran's claim that would give rise to a reasonable doubt in 
favor of the veteran, the benefit-of-the-doubt rule is not 
applicable, and the appeal is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for PTSD is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

